Case 8:20-cv-02469-CEH-CPT Document 11 Filed 12/16/20 Page 1 of 4 PageID 84




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

ROBYN BRESE,

      Plaintiff,

v.                                                     Case No: 8:20-cv-2469-T-36CPT

AMF BOWLING CENTERS, INC.,

      Defendant.
___________________________________/

                                       ORDER

      This matter comes before the Court upon Defendant's Motion for Leave to File

Documents Under Seal [Doc. 9], filed on December 10, 2020. Defendant seeks leave

to file under seal a two-page lien document provided by Plaintiff with her demand

detailing her incurred medical expenses, in order to satisfy this Court’s questions

regarding the amount in controversy aspect of subject matter jurisdiction. The Motion

is due to be GRANTED.

                                    DISCUSSION

      Unless a statute, rule, or order authorizes filing under seal, a party who seeks to

file any paper or other matter under seal in a civil action shall file and serve a motion

which includes the following:

             (i) an identification and description of each item proposed
             for sealing;

             (ii) the reason that filing each item is necessary;

             (iii) the reason that sealing each item is necessary;
Case 8:20-cv-02469-CEH-CPT Document 11 Filed 12/16/20 Page 2 of 4 PageID 85




              (iv) the reason that a means other than sealing is unavailable
              or unsatisfactory to preserve the interest advanced by the
              movant in support of the seal;

              (v) a statement of the proposed duration of the seal; and

              (vi) a memorandum of legal authority supporting the seal.

Local R. M.D. Fla. 1.09(a).

       Defendant has identified the item to be sealed as the un-redacted two-page lien

document detailing Plaintiff’s claimed medical expenses. [Doc. 9 at p. 3]. Defendant

contends that filing this document is necessary in light of the Court’s determination

that it needs to see the details of Plaintiff’s medical expenses in order to determine if it

presents a reasonable assessment of the value of Plaintiff’s claim. Id. at pp. 3-4. The

seal is purportedly necessary to preserve the confidentiality of Plaintiff’s Protected

Health Information under the Health Insurance Portability and Accountability Act

(HIPAA) and Defendant notes that it provided the Court with a redacted copy of the

record, but the Court explicitly requested the remaining information. Id. at p. 4. Lastly,

Defendant requests that the documents remain under seal for a year. Id.

       Defendant has satisfied the requirements of Local Rule 1.09(a). However, the

Court must also consider the common law right of access to judicial proceedings. The

common law right of access to judicial proceedings, which serves as an essential

component of the judicial system, may be overcome by a showing of “good cause.”

Romero v. Drummond Co., Inc., 480 F.3d 1234, 1245 (11th Cir. 2007). “Good cause”

requires “balancing the asserted right of access against the other party’s interest in


                                             2
Case 8:20-cv-02469-CEH-CPT Document 11 Filed 12/16/20 Page 3 of 4 PageID 86




keeping the information confidential.” Id. (internal quotation marks and alteration

omitted). “A party’s interest in the privacy of its financial records . . . oftentimes

outweighs the public’s right of access.” Local Access, LLC v. Peerless Network, Inc., No.

6:14-cv-399-Orl-40TBS, 2015 WL 5897743, at *1 (M.D. Fla. Oct. 7, 2015). Among

other factors, courts consider

             whether allowing access would impair court functions or
             harm legitimate privacy interests, the degree of and
             likelihood of injury if made public, the reliability of the
             information, whether there will be an opportunity to
             respond to the information, whether the information
             concerns public officials or public concerns, and the
             availability of a less onerous alternative to sealing the
             documents.

Romero, 40 F.3d at 1246.

      Upon consideration, the Court agrees that “good cause” exists to seal the un-

redacted two-page lien document detailing Plaintiff’s claimed medical expenses. As

indicated in the memorandum to the motion, the document contains Plaintiff’s

Protected Health Information under HIPAA. [Doc. 9 at p. 4]. There is no public need

for this information and allowing access would certainly harm Plaintiff’s legitimate

privacy interest. Hence, the public’s right of access to this information is greatly

outweighed. See United States ex rel. Bell v. Cross Garden Care Ctr., LLC, No. 8:16-CV-

961-T-27AEP, 2020 WL 2573286, at *3 (M.D. Fla. May 21, 2020) (“[G]iven the

respective interests of the parties and the nature and character of the information in

question,   Defendants      have    established   good     cause    to seal the   exhibit




                                           3
Case 8:20-cv-02469-CEH-CPT Document 11 Filed 12/16/20 Page 4 of 4 PageID 87




containing protected health information, and the motion is due to be GRANTED in

part.”). Accordingly, it is

      ORDERED:

          1. Defendant's Motion for Leave to File Documents Under Seal [Doc. 9] is

             GRANTED.

          2. Within SEVEN (7) DAYS from the date of this Order, Defendant shall

             file under seal an unredacted copy of the two-page lien document

             detailing Plaintiff’s claimed medical expenses. This document shall

             remain under seal for a year.

      DONE AND ORDERED in Tampa, Florida on December 16, 2020.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                             4
